           Case 4:19-cv-01164 Document 1 Filed on 03/29/19 in TXSD Page 1 of 4



                             IN THE UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF TEXAS
                                      HOUSTON DIVISION

AMERICAN PRODUCTIVITY &                                §
QUALITY CENTER                                         §
                                                       §
v.                                                     §          CIVIL ACTION NO. 4:19-cv-1164
                                                       §
HARTFORD FIRE INSURANCE                                §
COMPANY                                                §


                                        NOTICE OF REMOVAL

            Defendant, Hartford Fire Insurance Company (“Hartford”), pursuant to 28 U.S.C. §§ 1441

and 1446, files this Notice of Removal of the captioned action, Cause No. 2019-15584; American

Productivity & Quality Center v. Hartford Fire Insurance Company; In the 270th Judicial District

Court of Harris County, Texas. In support of this Notice of Removal, Hartford respectfully submits

the following:

1.          American Productivity & Quality Center (“Plaintiff”) commenced the captioned action by

filing its Original Petition on March 1, 2019, in the 270th Judicial District Court of Harris County,

Texas. Hartford was served on March 11, 2019.

2.          Hartford requested certified copies of all process, pleadings, and orders from the 270th

Judicial District Court of Harris County. The certified copies of the state court’s file are being

filed with this Notice of Removal.

3.          The Petition avers that Plaintiff is a foreign non-profit corporation doing business in Harris

County, Texas.1 The Petition alleges that Hartford is a “domestic, for-profit insurance company




1
    Petition, ¶ 3.
        Case 4:19-cv-01164 Document 1 Filed on 03/29/19 in TXSD Page 2 of 4



doing business in Texas.”2 In fact, Hartford is a Connecticut corporation whose principal place of

business is in the state of Connecticut.

4.        The Petition also alleges that Plaintiff is seeking monetary relief over $200,000 but not

more than $1,000,000.3

5.        Hartford does not admit the underlying facts as alleged by Plaintiff in its Original Petition

or as summarized above. Hartford expressly denies that it has any liability to Plaintiff.

6.        This Notice of Removal is filed within 30 days of service of the Original Petition and is

therefore timely under 28 U.S.C. § 1446(b).

                                   DIVERSITY JURISDICTION

7.        This Court has original jurisdiction pursuant to 28 U.S.C. § 1332 (a), and this matter is

removable to this Court pursuant to 28 U.S.C. § 1441(a), because there is complete diversity of

citizenship between the parties and the amount in controversy exceeds $75,000 exclusive of

interest and costs. Plaintiff is incorporated in Delaware with its principal place of business in

Delaware.        Hartford is incorporated in Connecticut with its principal place of business in

Connecticut.

8.        The amount in controversy exceeds the jurisdictional minimum of $75,000 set by 28 U.S.C.

§ 1332 (a). In the Original Petition, Plaintiff alleges it seeks “monetary relief over $200,000 but

not more than $1,000,000.4




2
  Petition at ¶ 4.
3
  Petition at ¶ 2.
4
  Petition at ¶ 2.

                                                   2
      Case 4:19-cv-01164 Document 1 Filed on 03/29/19 in TXSD Page 3 of 4



                                   REMOVAL PROCEDURE

9.     The clerk of the 270th Judicial District Court of Harris County, Texas has been provided

notice of this Removal.

10.    The following exhibits are attached to this notice and incorporated here by reference:

           a. Index of matters being filed;

           b. List of all parties and counsel of record; and

           c. Certified copies of all pleadings, process, and orders received from the 270th
              Judicial District Court of Harris County, Texas.

                                          CONCLUSION

11.    Based on the foregoing, the exhibits submitted in support of this removal, and other

documents filed contemporaneously with this Notice of Removal, Hartford hereby removes this

case to this Court for trial and determination.

                                             Respectfully submitted,


                                             /s/ Martin R. Sadler_________________________
                                             Martin R. Sadler
                                             Texas Bar No.: 00788842
                                             Federal ID No. 18230
                                             msadler@lawla.com
                                             LUGENBUHL, WHEATON, PECK, RANKIN & HUBBARD,
                                                 A LAW CORPORATION
                                             801 Travis Street, Suite 1800
                                             Houston, Texas 77002
                                             Telephone: (713) 222-1990
                                             Facsimile: (713) 222-1996

                                             ATTORNEY-IN-CHARGE FOR DEFENDANT,
                                             HARTFORD FIRE INSURANCE COMPANY




                                                  3
      Case 4:19-cv-01164 Document 1 Filed on 03/29/19 in TXSD Page 4 of 4



OF COUNSEL:

Rebecca A. Moore
Texas Bar No. 24031701
Federal ID No. 31001
rmoore@lawla.com
LUGENBUHL, WHEATON, PECK, RANKIN & HUBBARD,
   A LAW CORPORATION
801 Travis Street, Suite 1800
Houston, Texas 77002
Telephone: (713) 222-1990
Facsimile: (713) 222-1996


                                CERTIFICATE OF SERVICE

       I hereby certify that on this the 29th day of March 2019, a copy of the foregoing has been
served upon all counsel of record in this action by ECF Filing and/or facsimile, properly addressed
to:

       Mr. Dax O. Faubus
       The Faubus Firm
       1001 Texas Street, 11th Floor
       Houston, Texas 77002



                                             /s/ Martin R. Sadler
                                             Martin R. Sadler




                                                4
